Fitzsimons, Ch. J.
We think that the evidence clearly proves that plaintiff was injured through the gross carelessness of defendant’s conductor. While the car was at a standstill, and plaintiff in the act of alighting therefrom, and before she was able to do so, and without warning, he started the car, threw ■ plaintiff to the ground, spraining and disfiguring her. wrist and breaking the radius bone in her arm. These injuries were dangerous, painful and perhaps the evil effects thereof may be permanent. She was without fault. She had the right to leave the car at the place in question and as it was at a full stop and several passengers were getting off, she had the right to believe and assume that she would be allowed a reasonably safe opportunity to alight, which right was not accorded her.
The verdict was not excessive, as testified to. She was seriously injured, and may always suffer deformity and pain, because of the negligent act of defendant’s servant.
Hnder the circumstances,- we think, the verdict was just, reasonable and proper, and it must be affirmed, with costs.
O’Dwyer, J., concurs.
Judgment affirmed, with costs.